Exhibit 10.2

 

Each of the Stock Plan Subcommittee of the Compensation Committee and the
Compensation Committee of the Board of Directors of The Estée Lauder Companies
Inc. reserves the right to change provisions of this Agreement to comply with
the American Jobs Creation Act of 2004 or other applicable laws or regulations.

 

Performance Share Unit Award Agreement Under

The Estée Lauder Companies Inc.

Amended and Restated Fiscal 2002 Share Incentive Plan (the “Plan”)

 

This PERFORMANCE SHARE UNIT AWARD AGREEMENT (“Agreement”) provides for the
granting of performance share unit awards by The Estée Lauder Companies Inc., a
Delaware corporation (the “Company”), to the participant, an employee of the
Company or one of its subsidiaries (the “Participant”), representing a notional
account equal to a corresponding number of shares of the Company’s Class A
Common Stock, par value $0.01 (the “Shares”), subject to the terms below (the
“Performance Share Units”).  The name of the “Participant,” the “Award Date,”
the aggregate number of Shares representing the Target Award, and the Plan
Achievement (as defined below) goals are stated in the “Notice of Grant”
attached or posted electronically together with this Agreement and are
incorporated by reference.  The other terms of this Performance Share Unit Award
are stated in this Agreement and in the Plan. Terms not defined in this
Agreement are defined in the Plan, as amended.  The Plan is referred to as the
“Grant Plan” in the electronic Notice of Grant.

 

1.              Award Grant. The Company hereby awards to the Participant a
target award of Performance Share Units in respect of the number of Shares set
forth in the Notice of Grant (the “Target Award”), representing a Stock Unit and
Performance-Based Award under the terms of the Plan.

 

2.              Right to Payment of Performance Share Units. It is understood
that the percentage of the Target Award earned and paid will be established by
the Committee based on the plan achievement (the “Plan Achievement”) during the
period specified in the Notice of Grant (the “Award Period”).  The Plan
Achievement is comprised of, and is measured separately with respect to the
components stated in the Notice of Grant.  Actual payment of the Performance
Share Units awarded will be determined for each component in accordance with the
table attached hereto as Schedule “A.”

 

3.              Payment of Awards.

 

(a)                      Payments under this Agreement will be made in the
number of Shares that is equivalent to the number of Performance Share Units
earned and payable to the Participant pursuant to paragraph 2 above. Except as
otherwise provided in paragraph 4 below, payments will be made as soon as
practicable after the Award Period ends, but in no event later than 2 and 1/2
months following the last day of the calendar year in which the Award Period
ends. The form of payout will be in Shares.  In addition, each Performance Share
Unit that becomes earned and payable pursuant to paragraph 2 above carries a
Dividend Equivalent Right, payable in cash at the same time as the payment of
Shares in accordance with this paragraph 3 and paragraph 4.

 

(b)                     In the event of a Change in Control that constitutes a
“change in control event” within the meaning of Section 409A of the Code, the
Company may, in its sole discretion and in

 

--------------------------------------------------------------------------------


 

accordance with Treasury Regulation § 1.409A-3(j)(4)(ix)(B), vest and settle the
Performance Share Units and terminate this Agreement.  In such event, settlement
of the Performance Share Units shall be made within two weeks following the
Change in Control.  In the event that Performance Share Units are not settled
pursuant to the immediately preceding sentence, such Performance Share Units
shall be assumed by an acquirer in which case, vesting will be subject to
Sections 2 and 4.  If the Shares cease to be outstanding immediately after the
Change in Control (e.g., due to a merger with and into another entity), then the
consideration to be received per Share will equal the consideration paid to each
stockholder per Share generally upon the Change in Control.

 

4.              Termination of Employment. If the Participant’s employment
terminates during the Award Period, payouts will be as follows:

 

(a)                      Death.  If the Participant dies, the Performance Share
Units will be paid as a pro rata Target Award for the number of full months
employed during the Award Period (i.e., the proration of the Target Award equals
a fraction, the numerator of which is the number of full calendar months of
service completed during the Award Period through the Participant’s death and
the denominator of which is the number of full calendar months in the Award
Period).  Payment will occur on the 75th day following the Participant’s death
and in accordance with any applicable laws or Company procedures regarding the
payments.

 

(b)                     Retirement.  If the Participant formally retires under
the terms of The Estée Lauder Companies Retirement Growth Account Plan (or an
affiliate or a successor plan or program of similar purpose), the Performance
Share Unit Award will continue through the Award Period and the Participant will
be paid based on actual Plan Achievement, at the same time the awards are paid
to active employees.  If the Participant dies during active employment after the
attainment of age 55 and the completion of 10 or more years of service, or after
the attainment of age 65 and the completion of 5 or more years of service,
without formally retiring under the terms of the Estée Lauder Inc. Retirement
Growth Account Plan (or an affiliate or a successor plan or program of similar
purpose), the Participant will have deemed to be retired as of the date of death
and this Section 4(b) will apply rather than Section 4(a).  If the Participant
dies or becomes disabled after retirement as contemplated by this Section 4(b),
the provisions of this section shall apply.

 

(c)                      Disability.  If the Participant becomes totally and
permanently disabled (as determined under the Company’s long-term disability
program), the Performance Share Unit Award will continue through the Award
Period and the Participant will be paid a pro rata amount for the number of full
months employed during the Award Period (determined under the proration
methodology in paragraph 4(a)) based on actual Plan Achievement.  Payment will
occur at the same time the awards are paid to active employees.

 

(d)                     Termination of Employment Without Cause.  If the
Participant’s employment is terminated at the instance of the Company or
relevant subsidiary without Cause (as defined below) on or prior to the end of
the first year of the Award Period, the Performance Share Unit Award will be
forfeited.  If such termination occurs after the end of the first year of the
Award Period, the Performance Share Unit Award will continue through the Award
Period and the Participant will be paid a pro rata amount for the number of full
months employed during

 

2

--------------------------------------------------------------------------------


 

the Award Period (determined under the proration methodology in paragraph 4(a))
based on actual Plan Achievement.  Payment will occur at the same time the
awards are paid to active employees.

 

(e)                      Termination of Employment By Employee.  If the
Participant terminates his or her employment (e.g., by voluntary resigning)
other than by retirement, which is subject to paragraph 4(b) above, the
Performance Share Unit Award will be forfeited.

 

(f)                        Termination of Employment With Cause.  If the
Participant is terminated for Cause, the Performance Share Unit Award will be
forfeited.  For this purpose, “Cause” is defined in the employment agreement in
effect between the Participant and the Company or any subsidiary, including any
employment agreement entered into after the Award Date.  In the absence of an
employment agreement, “Cause” means any breach by the Participant of any of his
or her material obligations under any Company policy or procedure, including,
without limitation, the Code of Conduct.

 

(g)                     Post Employment Conduct.  Payout of any Performance
Share Unit Award after termination of employment is subject to satisfaction of
the conditions precedent that the Participant neither (i) competes with, takes
employment with, or renders services to a competitor of the Company, its
subsidiaries, or affiliates without the Company’s written consent, nor (ii)
conducts himself or herself in a manner adversely affecting the Company.  The
term “competitor” means any business that is engaged in, or is preparing to
become engaged in, the makeup, skin care, hair care, toiletries or fragrance
business or other business in which the Company is engaged or preparing to
become engaged, or that otherwise competes with, or is preparing to compete
with, the Company. If the Participant’s employment terminates after the
expiration of the Award Period but prior to payout, payout will be subject to
this paragraph 4(g).

 

5.              No Rights of Stock Ownership. This grant of Performance Share
Units does not entitle the Participant to any interest in or to any voting or
other rights normally attributable to Share ownership other than the Dividend
Equivalent Rights granted under paragraph 3 above.

 

6.              Withholding. Regardless of any action the Company or the
Participant’s employer (the “Employer”) takes with respect to any or all income
tax, social security, payroll tax, or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items legally due by Participant is and remains his or her
responsibility.  Furthermore, Participant acknowledges that the Company and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Performance Share
Units, including the grant of the Performance Share Units, the vesting of the
Performance Share Units, the delivery of Shares, the subsequent sale of Shares
acquired under the Plan and the receipt of any dividends; and (ii) do not commit
to structure the terms of the grant of the Performance Share Units or any aspect
of Participant’s participation in the Plan to reduce or eliminate his or her
liability for Tax-Related Items.

 

3

--------------------------------------------------------------------------------


 

Prior to the relevant taxable event, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding obligations of the Company and/or the Employer.  In this regard,
Participant authorizes the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable by Participant from his or her
wages or other cash compensation paid by the Company and/or the Employer or from
proceeds of the sale of the Shares acquired under the Plan.  Alternatively, or
in addition, the Company may (i) sell or arrange for the sale of Shares that
Participant acquires under the Plan to meet the withholding obligation for the
Tax-Related Items, and/or (ii) withhold in Shares, provided that the Company
only withholds the amount of Shares necessary to satisfy the minimum withholding
amount.  If the Company satisfies the Tax-Related Item withholding obligation by
withholding a number of Shares as described herein, Participant will be deemed
to have been issued the full number of Shares due to Participant at vesting,
notwithstanding that a number of the Shares is held back solely for purposes of
such Tax-Related Items.

 

Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of his or her participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue Shares under
the Plan and refuse to deliver the Shares if Participant fails to comply with
his or her obligations in connection with the Tax-Related Items as described in
this paragraph.

 

7.              Nonassignability. This award may not be assigned, pledged, or
transferred except, if the Participant dies, to a designated beneficiary or by
will or by the laws of descent and distribution. The foregoing restrictions do
not apply to transfers under a court order, including, but not limited to, any
domestic relations order.

 

8.              Effect Upon Employment. The Participant’s right to continue to
serve the Company or any of its subsidiaries as an officer, employee, or
otherwise, is not enlarged or otherwise affected by an award under this
Agreement.  Nothing in this Agreement or the Plan gives the Participant any
right to continue in the employ of the Company or any of its subsidiaries or to
interfere in any way with any right the Company or any subsidiary may have to
terminate his or her employment at any time.  Payment of Shares is not secured
by a trust, insurance contract or other funding medium, and the Participant does
not have any interest in any fund or specific asset of the Company by reason of
this Award or the account established on his or her behalf.  A Performance Share
Unit confers no rights as a shareholder of the Company until Shares are actually
delivered to the Participant.

 

9.              Notices.  Any notice required or permitted under this
Performance Share Unit Award Agreement is deemed to have been duly given if
delivered, telecopied, mailed (certified or registered mail, return receipt
requested), or sent by internationally-recognized courier guaranteeing next day
delivery (a) to the Participant at the address on file in the Company’s (or
relevant subsidiary’s) personnel records or (b) to the Company, attention Stock
Plan Administration at its principal executive offices, which are currently
located at 767 Fifth Avenue, New York, NY 10153.

 

10.       Disclosure and Use of Information.

 

a.              By acknowledging and agreeing to or signing and returning the
attached Notice of Grant, and as a condition of the grant of the Performance
Share Units, the Participant hereby expressly and unambiguously consents to the
collection, use, and transfer of personal data, including sensitive data, as
described in this paragraph and below by and among, as necessary and

 

4

--------------------------------------------------------------------------------


 

applicable, the Employer, the Company and its subsidiaries and by any agent of
the Company or its subsidiaries for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

 

b.              The Participant understands that the Employer, the Company
and/or its other subsidiaries holds, by means of an automated data file or
otherwise, certain personal information about the Participant, including, but
not limited to, name, home address and telephone number, date of birth, social
insurance number, salary, nationality, job title, any shares or directorships
held in the Company, details of all Performance Share Units or other entitlement
to shares awarded, canceled, exercised, vested, unvested, or outstanding in the
Participant’s favor, for purposes of managing and administering the Plan
(“Data”).

 

c.               The Participant also understands that part or all of his or her
Data may be held by the Company or its subsidiaries in connection with managing
and administering previous award or incentive plans, pursuant to a prior
transfer made with the Participant’s consent in respect of any previous grant of
performance share units or other awards.

 

d.              The Participant further understands that the Employer may
transfer Data to the Company or its subsidiaries as necessary to implement,
administer, and manage his or her participation in the Plan.  The Company and
its subsidiaries may transfer data among themselves, and each, in turn, may
further transfer Data to any third parties assisting the Company in the
implementation, administration, and management of the Plan (“Data Recipients”).

 

e.               The Participant understands that the Company, its subsidiaries,
and the Data Recipients are or may be located in his or her country of
residence, the United States or elsewhere. The Participant authorizes the
Employer, the Company, its subsidiaries, and such Data Recipients to receive,
possess, use, retain, and transfer Data in electronic or other form to
implement, administer, and manage his or her participation in the Plan,
including any transfer of Data that the Administrator deems appropriate for the
administration of the Plan and any transfer of Shares on his or her behalf to a
broker or third party with whom the Shares may be deposited.

 

f.                 The Participant understands that he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative.

 

g.              The Participant understands that Data will be held as long as is
reasonably necessary to implement, administer and manage his or her
participation in the Plan and he or she may oppose the processing and transfer
of his or her Data and may, at any time, review the Data, request that any
necessary amendments be made to it, or withdraw his or her consent by notifying
the Company in writing. The Participant further understands that withdrawing
consent may affect his or her ability to participate in the Plan.

 

5

--------------------------------------------------------------------------------


 

11.       Discretionary Nature and Acceptance of Award.  The Participant agrees
to be bound by the terms of this Agreement and acknowledges that:

 

a.               The Plan is established voluntarily by the Company, it is
discretionary in nature, and it may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan and
this Agreement;

 

b.              The award of Performance Share Units is voluntary and
occasional, and does not create any contractual or other right to receive future
awards of Performance Share Units, or benefits in lieu of Performance Share
Units, even if Performance Share Units have been awarded repeatedly in the past.

 

c.               All decisions with respect to future awards, if any, will be at
the sole discretion of the Company;

 

d.              Participant’s participation in the Plan is voluntary;

 

e.               Participant’s participation in the Plan shall not create a
right to further employment with the Employer and shall not interfere with the
ability of the Company or the Employer to terminate Participant’s employment at
any time;

 

f.                 The Award of the Performance Share Units will be deemed
accepted unless the Award is  declined by way of written notice by the
Participant within 30 days of the Award Date to the Equity Based Compensation
Department of the Company in New York;

 

g.              Performance Share Units are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or any subsidiary, and which is outside the scope of Participant’s
employment or service contract, if any;

 

h.              The Performance Share Units are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any subsidiary;

 

i.                  In the event the Participant is not an employee of the
Company, the Performance Share Units and Participant’s participation in the Plan
will not be interpreted to form an employment or service contract or
relationship with the Company; and furthermore, the Performance Share Units and
Participant’s participation in the Plan will not be interpreted to form an
employment or service contract with any subsidiary of the Company;

 

j.                  The future value of the underlying Shares is unknown and
cannot be predicted with certainty;

 

k.               In consideration of the award of the Performance Share Units,
no claim or entitlement to compensation or damages shall arise from termination
of the Performance Share Units or diminution in value of the Performance Share
Units, or Shares acquired upon vesting of the Performance Share Units, resulting
from termination of Participant’s employment by the Company or any subsidiary
(for any reason whatsoever and whether or not in breach of local labor laws) and
in consideration of the award of the Performance Share Units, Participant
irrevocably releases the Company and any subsidiary from any

 

6

--------------------------------------------------------------------------------


 

such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by
acknowledging and agreeing to or signing the Notice of Grant, Participant shall
be deemed irrevocably to have waived his or her right to pursue or seek remedy
for any such claim or entitlement;

 

l.                  In the event of termination of Participant’s employment
(whether or not in breach of local labor laws), Participant’s right to receive
Performance Share Units under the Plan and to vest in such Performance Share
Units, if any, will terminate effective as of the date that Participant is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); the Administrator shall have
the exclusive discretion to determine when Participant is no longer actively
employed for purposes of this Agreement;

 

m.            The Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding Participant’s
participation in the Plan or Participant’s acquisition or sale of the underlying
Shares; and

 

n.              Participant is hereby advised to consult with Participant’s own
personal tax, legal and financial advisors regarding Participant’s participation
in the Plan before taking any action related to the Plan.

 

12.       Failure to Enforce Not a Waiver.  The Company’s failure to enforce at
any time any provision of this Agreement does not constitute a waiver of that
provision or of any other provision of this Agreement.

 

13.       Governing Law.  The Performance Share Unit Award Agreement is governed
by and is to be construed according to the laws of the State of New York that
apply to agreements made and performed in that state, without regard to its
choice of law provisions.  For purposes of litigating any dispute that arises
under the Performance Share Units or this Agreement, the parties hereby submit
to and consent to the jurisdiction of the State of New York, and agree that such
litigation will be conducted in the courts of New York County, New York, or the
federal courts for the United States for the Southern District of New York, and
no other courts, where the Performance Share Units are made and/or to be
performed.

 

14.       Partial Invalidity.  The invalidity or illegality of any provision of
the Agreement will be deemed not to affect the validity of any other provision.

 

15.       Section 409A Compliance.  This Agreement is intended to comply with
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
any regulations, rulings, or guidance provided thereunder.  Each payment under
this Agreement shall be treated as a separate payment for purposes of Section
409A of the Code.  In no event may the Participant, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement.  The
Company reserves the unilateral right to amend this Agreement upon written
notice to the Participant to prevent taxation under Code section 409A.

 

16.       Electronic Delivery.  The Company may, in its sole discretion, decide
to deliver any documents related to Performance Share Units awarded under the
Plan or future Performance Share Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and

 

7

--------------------------------------------------------------------------------


 

agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

 

The Estée Lauder Companies Inc.

 

 

 

By:

[g195631kmi001.gif]

 

 

Amy DiGeso
Executive Vice President,
Global Human Resources

 

8

--------------------------------------------------------------------------------


 

Schedule “A”

 

For Net Sales Cumulative Annual Growth Rate:

 

 

 

Component Plan Achievement

 

Component Payout (Percentage of Target Award)

 

 

 

 

 

 

 

Maximum

 

(*

)%

(*

)%

 

 

 

 

 

 

 

 

(*

)%

(*

)%

 

 

 

 

 

 

Threshold

 

(*

)%

(*

)%

 

For Net Earnings Per Share Cumulative Annual Growth Rate:

 

 

 

Component Plan Achievement

 

Component Payout (Percentage of Target Award)

 

 

 

 

 

 

 

Maximum

 

(*

)%

(*

)%

 

 

 

 

 

 

 

 

(*

)%

(*

)%

 

 

 

 

 

 

Threshold

 

(*

)%

(*

)%

 

For ROIC Cumulative Annual Growth Rate:

 

 

 

Component Plan Achievement

 

Component Payout (Percentage of Target Award)

 

 

 

 

 

 

 

Maximum

 

(*

)%

(*

)%

 

 

 

 

 

 

 

 

(*

)%

(*

)%

 

 

 

 

 

 

Threshold

 

(*

)%

(*

)%

 

Payout amount for levels of Plan Achievement between the maximum and threshold
achievement shall be interpolated on a straight line basis (rounded up to the
nearest integer).  In no event shall the Participant receive a payout in excess
of (*)% of the Target Award for any component.  No payout shall be made in the
event of component Plan Achievement less than the threshold achievement. 
Notwithstanding anything to the contrary stated above, the Committee may reduce
the payment based on other factors at the discretion of the Committee unless a
Change of Control has occurred.

 

For purposes of this Performance Share Unit Award Agreement, “Net Sales” has the
meaning utilized by the Company in its consolidated financials in accordance
with generally accepted accounting principles as in effect on the first day of
the Award Period, excluding the impact of foreign currency fluctuations, 
“Earnings Per Share” means “diluted earnings per share” as utilized by the
Company in its consolidated financials and ROIC represents Return on Invested
Capital with invested capital defined as assets less liabilities (excluding
debt).  Actual payment of the Performance Share Units awarded will be determined
for each component in accordance with the table above.

 

9

--------------------------------------------------------------------------------


 

In measuring Plan Achievement, financial performance measures (e.g., “Earnings
Per Share”, “Net Sales” and “ROIC”) will be calculated without regard to the
following:

 

·                  Changes in accounting principles (i.e., cumulative effect of
GAAP changes)

·                  Extraordinary items as defined in accordance with US GAAP or
which are the result of a change in the law or the Company’s response thereto

·                  Income/loss from discontinued operations and income/loss on
sale of discontinued operations

·                  Non-recurring operating income/expenses (separately stated
and disclosed in the financial statements — e.g., restructuring charges, legal
settlement charges, goodwill write-off)

·                  Impairment of intangibles

 

In calculating net sales during the Award Period, net sales in currencies other
than U.S. dollars shall be translated into U.S. dollars at the Company’s budget
exchange rate at the beginning of the Award Period.

 

Earnings Per Share will be calculated based on the weighted average number of
Shares outstanding as of the measurement date and will be adjusted to eliminate
the effect of material changes in the number or type of outstanding Shares due
to events such as:

 

·                  Stock splits

·                  Stock dividends

·                  Recapitalizations

·                  Acquisitions involving stock of the Company

 

No adjustment will be made for the impact of stock repurchases under any plans
approved by the Board.

 

10

--------------------------------------------------------------------------------


 

This is to confirm that you were awarded a grant of Performance Share Units at
the most recent meeting of the Stock Plan Subcommittee of the Compensation
Committee of the Board of Directors representing the right to receive shares of
Class A Common Stock of The Estée Lauder Companies Inc. (the “Shares”), subject
to the terms of the Plan and the Performance Share Unit Award Agreement.  This
award was made in recognition of the significant contributions you have made as
a key employee of the Company, and to motivate you to achieve future successes
by aligning your interests more closely with those of our stockholders.  This
Performance Share Unit Award is granted under and governed by the terms and
conditions of the Plan and the Performance Share Unit Award Agreement (the
“Agreement”) made part hereof.  The Agreement and Summary Plan Description are
being sent to you in a separate e-mail.  Please read these documents and keep
them for future reference.  The specific terms of your award are as follows:

 

Participant:

 

Employee Number:

 

Grant Date:

 

Award Period:

 

Type of Award:

 

Stock Unit and Performance-Based Award (referred to herein as a “Performance
Share Unit”)

 

 

 

Target Award:

 

shares of Class A Common Stock. See Schedule “A” to the Agreement for actual
payouts depending upon level of performance.

 

Plan Achievement goal at 100% for Award Period:

 

Net Sales Cumulative Annual Growth Rate

%

 

Earnings Per Share Cumulative Annual Growth Rate

%

 

ROIC Cumulative Annual Growth Rate

%

 

Questions regarding the award can be directed to Thomas Fellenbaum at (212)
572-3705 or Patricia Zakrzewski at (212) 572-6953.

 

If you wish to accept this grant, please sign this Notice of Grant and return
immediately to:

 

Compensation Department

767 Fifth Avenue, 43rd Floor

New York, New York 10153

Attention: Thomas Fellenbaum

 

The undersigned hereby accepts, and agrees to, all terms and provisions of the
Agreement, including those contained in this Notice of Grant.

 

 

By

 

 

Date

 

 

Enclosure:  Performance Share Unit Fact Sheet

 

11

--------------------------------------------------------------------------------